IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40341

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 481
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 3, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LEE ANN M.A. SKELLENGER,                         )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and suspended unified sentence of seven years, with a
       minimum period of confinement of two years, for possession of a controlled
       substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Lee Ann M.A. Skellenger pled guilty to possession of a controlled substance. I.C. § 37-
2732. In exchange for her guilty plea, additional charges were dismissed. The district court
sentenced Skellenger to a unified term of seven years, with a minimum period of confinement of
two years.   The district court suspended the sentence and placed Skellenger on probation.
Skellenger appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Skellenger’s judgment of conviction and sentence are affirmed.




                                                   2